Citation Nr: 1515835	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected cervical spine spondylosis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to May 1975 during which his awards and decorations included the Combat Action Ribbon and from December 2004 to December 2005 during which he served in Kuwait.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to an increased evaluation for anxiety disorder.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the October 2012 statement of the case.  Instead, he limited his appeal to the issues of entitlement to service connection for a skin disorder and a bilateral shoulder disorder in his December 2012 VA Form 9.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

At this time, the Virtual Benefits Management System (VBMS) electronic claims file only contains a March 2015 written brief presentation submitted by the Veteran's representative.  The Virtual VA electronic claims file contains VA treatment records dated from December 2009 to June 2011 and additional documents that are duplicative of the records in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In December 2011, the Veteran underwent a VA examination for skin diseases.  The VA examiner noted the Veteran's diagnosis of basal cell carcinoma in 2009 and current residual scars on his left lower extremity and anterior trunk; however, a medical opinion was not provided.  Review of the record also includes the 2009 private treatment records documenting the Veteran's diagnosis and excision of basal cell carcinoma from the chest and left calf.  

During the course of the appeal, the Veteran asserted that he was treated for severe sunburns during service aboard the USS Bauer (DD-1025) and USS Robinson (DDG-112) during his first period of active duty.  His representative further alleged the Veteran's exposure to harmful effects of the sun and other hazardous materials during foreign combat service may be attributable to the Veteran's skin disorder.  In addition, the Veteran has claimed that he developed skin cancer as a result of herbicide exposure.

In light of the Veteran's alleged in-service exposure and documented treatment for basal cell carcinoma after service, the Board finds that a VA medical opinion to clarify the nature and etiology of a skin disorder is warranted.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007);  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In addition, clarification should be sought as to where or how the Veteran believes he was exposed to herbicides.

A remand is also required for the issue of entitlement to service connection for a bilateral shoulder disorder to obtain VA examination and medical opinions on direct and secondary bases.

The Veteran indicated in a July 2011 VA Form 21-4138 (Statement in Support of Claim) that he has been treated for a bilateral shoulder injury, along with his neck injury, since his return from Kuwait.  He indicated that the pain has been constant since 2005.  At a December 2011 VA Gulf War examination, the examiner marked "no" for the presence of a neurological condition and the only musculoskeletal condition noted was for the neck (cervical spine).  During a VA examination for neck conditions, his medical history noted no radiation into the arms or numbness or tingling in the arms or hands.  The examiner documented no findings of neurological abnormalities of the upper extremities related to the Veteran's neck pain.  In the February 2012 rating decision, this claim was denied for the lack of a current disability.

Subsequently, the Veteran reported in a December 2012 VA Form 9 (Appeal to the Board) that he continues to have painful shoulders that extend down his arms.  He asserted that such pain may be associated with his cervical spondylosis, as the pressure on the nerves lead from the affected area to the shoulders and arms.  The Veteran's representative noted in the March 2015 written brief presentation that the claim includes bilateral upper extremity radiculopathy secondary to the service-connected cervical spine disability.  Moreover, review of 2010 and 2011 VA outpatient treatment records reveal complaints and treatment for shoulder pain, yet no diagnosis of a musculoskeletal or neurological disorder has been rendered.

In light of the Veteran's complaints of shoulder pain since separation from service and his most recent contentions regarding secondary service connection, the Board finds that a VA examination and medical opinion is needed.

The AOJ should also ensure that the Veteran is provided proper notice of what is needed to substantiate a claim for service connection on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The AOJ should request clarification from the Veteran as to where he believes he was exposed to herbicides, including Agent Orange.  In particular, it should be ascertained whether the Veteran alleges that he set foot in the Republic of Vietnam, whether he believes he was exposed while serving on a ship in the official waters of Vietnam, and/or whether he claims that he was otherwise exposed.

After receiving a response, the AOJ should undertake any necessary efforts to verify such exposure.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a skin disorder and a bilateral shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since June 2011.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has had any skin disorder, to include basal cell carcinoma or residuals thereof, that have been present since he filed his claim in December 2010 or within close proximity thereto.  

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, to include sun exposure and exposure to any other hazardous materials during foreign combat service.

If the AOJ verifies that the Veteran had herbicide exposure, then the examiner should also be asked to opine as to whether it is at least as likely as not that the disorder is related to such exposure.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any bilateral shoulder disorders (orthopedic or neurological) that have been present since he filed his claim in December 2010 or within close proximity thereto.  

For any diagnosis identified, the examiner should opine as whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  He or she should also state whether it is at least as likely that the disorder was either caused by or permanently aggravated by his service-connected cervical spondylosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




